Citation Nr: 1446679	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-22 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The Veteran had active duty service from May 1969 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for hepatitis C, on de novo review, is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran did not appeal a January 1991 rating decision which denied service connection for hepatitis C, finding generally that there was no evidence of a chronic disability that was attributable to service.

2.  Evidence received since the January 1991 rating decision, including a private medical opinion and a VA examination report, relates to the previously unestablished elements of whether the Veteran has a chronic disability that is attributable to service.


CONCLUSIONS OF LAW

1.  The January 1991 rating decision denying service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


ORDER

The claim for service connection for hepatitis C is reopened.


REMAND

As the decision above reopens the Veteran's claim of service connection for hepatitis C, the analysis proceeds to de novo review of such claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the reopened claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from the Board's initial adjudication of the reopened claim.  The Board is unable to find that the Veteran would not be prejudiced by its adjudication of his claim at this time.  Accordingly, a remand to afford the RO opportunity for initial consideration of the reopened claim is necessary.  

Notably, the Veteran has presented a private medical opinion, dated in February 2010, suggesting that he has chronic hepatitis C which may be related to his service.  However, no rationale for this opinion was provided and the opinion is speculative in nature.  On November 2009 VA examination, the examiner opined that the Veteran's current hepatitis C is unrelated to service because the Veteran had hepatitis A (and not C) in service.  No rationale for this opinion was provided.  Accordingly, the Board finds that a supplementary medical opinion accompanied by a detailed rationale is warranted. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding treatment records relevant to the claim on appeal.

2.  Arrange for a supplemental medical opinion by an appropriate VA opinion provider to opine as to the likely etiology of the Veteran's hepatitis C disability.  The Veteran's record, to include this remand, must be reviewed by the opinion provider.  Based on review of the record, the opinion provider should provide an opinion that responds to the following:

Is it at least as likely as not (a 50% or better probability) that the Veteran's current hepatitis C disability is related to his service, to include his diagnosis of viral hepatitis therein?

A complete rationale should be provided, to include discussion of (expressing agreement or disagreement with) the November 2009 VA examiner's opinion and the February 2010 private provider's opinion.  

3.  Then review the record and readjudicate the claim for service connection for hepatitis C.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


